DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on September 19, 2022 is acknowledged.
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 19, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 12, 2021, September 4, 2022, and September 28, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites the limitation “the at least one auxiliary tread zones comprise”, but this is grammatically incorrect, and should be “the at least one auxiliary tread zone comprises”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  on line 2, “the at least one auxiliary” should be “the at least one auxiliary tread zone”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Claim 11 recites the limitation "the second outer surface" in line 1, and it appears that the word “characteristic” was inadvertently omitted at the end of this phrase. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the at least one auxiliary tread section" on lines 5 and 7-8, and claim 8 recites it on line 2.  There is insufficient antecedent basis for this limitation in the claims, because the term that was specified was “at least one auxiliary tread zone”. Claims 2-14 are also rejected as depending upon claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chrobak (US Pub. No. 2003/0024622).
Regarding claims 1-2 and 5, Chrobak teaches a tire comprising a tread section, with specific embodiments having different tread configurations (paragraphs [0031]-[0032]; figures 3-8), as well as teaching that the tire can be pressurized through a valve (paragraph [0025]), and while the specific embodiments displayed were created by using different materials (paragraph [0031]), using different inflation pressure in the tire would inherently create different tread configurations. Accordingly, for a configuration such as that in figure 8 when the tire is at a first inflation pressure lower than a second inflation pressure, adding inflation pressure to a second inflation pressure would result in a configuration such as that in figure 3. This results in a main tread zone in the center of the tread and auxiliary tread sections at each edge of the tread in contact with a road surface at a first inflation pressure and these auxiliary tread sections have no or less contact with the road at a second inflation pressure. Chrobak also teaches using continuous circumferential channels 216 on an inner surface (paragraph [0042]; figures 10A-10B), such channels inherently regulating the transition between the first and second tread configurations and forming a joint structure. Therefore, either Chrobak teaches a tire meeting all of the claimed limitations, or it would have been obvious to one of ordinary skill in the art to create such an embodiment based on the variety of specifically disclosed embodiments of Chrobak (see figures 3-8).
Regarding claim 6, a full load driving configuration will require more traction in order to stop a heavy vehicle, and the first configuration set out above has more tire in contact with the ground and hence has more traction, whereas a light weight vehicle does not require as much traction, and having less tire in contact with the ground allows for better gas mileage.
Regarding claim 12, a high speed driving mode will require more traction in order to stop and/or turn a vehicle moving quickly, and the first configuration set out above has more tire in contact with the ground and hence has more traction, whereas an economy mode requires less tire in contact with the ground in order to get better gas mileage.

Claim Rejections - 35 USC § 103
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chrobak as applied to claim 1 above, and further in view of Verdier (US Pat. No. 4,027,712).
Regarding claims 3-4, Chrobak does not specifically disclose that the one or more channels at least partially contain a substance having higher elasticity or compressibility than that of the inner surface. Verdier teaches filling a tire with lubricant coated cellular particles (title), including the use of materials which have low density and therefore are expected to have higher elasticity and compressibility than the inner surface of a tire, such as organic and inorganic foams (column 1, lines 47-68), and such a material would migrate to at least partially fill the channel (see figure 1). It would have been obvious to one of ordinary skill in the art to use lubricant coated cellular particles as taught by Verdier in the tire of Chrobak in order to provide additional support to the tire using a means which is very light, easy to put in place, and inexpensive (see Verdier at column 1, lines 19-22). 
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chrobak as applied to claim 1 above, and further in view of Morinaga (JP2001-347810; machine translation relied upon).
Regarding claims 7-8 and 10, Chrobak does not specifically disclose that the main tread zone comprises a first outer surface characteristic and the at least one auxiliary tread zone comprises a second outer surface characteristic different from the first outer surface characteristic. Morinaga teaches using a tire with a first tread region 7 (taken to be the claimed main tread zone) adapted for a dry road surface and a wet road surface (machine translation at paragraphs [0011] and [0028]) and a pair of second tread regions 8 (taken to be the claimed auxiliary tread zones) adapted to ice and snow by using sipes (machine translation at page 4, top half of page and paragraph [0028]). It would have been obvious to one of ordinary skill in the art to use a main zone adapted for a dry and wet surface and auxiliary zones adapted for ice and snow as taught by Morinaga in the tire of Chrobak to have a tire capable of good performance during a variety of road conditions (see Morinaga machine translation at paragraph [0008]). Regarding claims 8 and 10, one of the most common ways of creating a different outer surface characteristic in a tire is to use a different tread pattern, and it would have been obvious to one of ordinary skill in the art to use a different outer surface pattern for the main tread zone and the auxiliary tread zones because Morinaga teaches that the main zone is adapted for a dry road surface (machine translation at paragraph [0011]) and that the auxiliary treads zones are adapted to ice and snow (machine translation at page 4, top half of page), so one of ordinary skill in the art would be motivated to use a tread pattern appropriate for a dry surface on the main tread zone and a different tread pattern appropriate for ice and snow surfaces on the auxiliary tread zones.
Regarding claim 9, it would have been obvious to one of ordinary skill in the art to configure the first outer surface pattern for driving on a paved road, because driving on a paved road requires less traction than driving off road, therefore one of ordinary skill in the art would use the second inflation pressure, because this configuration has less contact with the road, and in this configuration only the main tread zone having the first outer surface pattern is in contact with the road, so it would be appropriate to have a first outer surface pattern for driving on a paved road. Similarly, it would have been obvious to one of ordinary skill in the art to configure the second outer surface pattern for driving off road, because off road driving requires more traction than on road driving, therefore one of ordinary skill in the art would use the first inflation pressure, because this configuration has more contact with the off road surface, and the auxiliary tread zones having the second outer surface pattern would only be in contact with the road at the lower inflation pressure, so it would be appropriate to configure the second outer surface pattern for driving off road. 
Regarding claim 11, as was set out above, Morinaga teaches that the auxiliary zones are configured for ice and snow, and it is well-known and conventional to use studs to drive on snow and ice, therefore it would have been obvious to one of ordinary skill in the art to use studs on the auxiliary zones in order to improve traction on snow and ice.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chrobak as applied to claim 1 above, and further in view of Niizawa (JP2013-220718; machine translation relied upon).
Regarding claim 13, Chrobak does not specifically disclose one or more reinforcing elements extending radially from the beads, along the sidewall and around the tire. Niizawa teaches a carcass 4 which curved along the bottom surface of the tire (machine translation at pages 2-3; figures 1-2 and 4-5), with a specific embodiment using a radial carcass (machine translation page 5, second to last line), a radial configuration being perpendicular to the circumferential direction. It would have been obvious to one of ordinary skill in the art to use a carcass as taught by Niizawa in the tire of Chrobak in order to further reinforce the tire.
Regarding claim 14, Niizawa does not specifically disclose the type of cords reinforcing the carcass. However, official notice is taken that it is well-known and conventional to use metal cords as the type of carcass cords, and it would have been obvious to one of ordinary skill in the art to use metal carcass cords as the carcass cords of Chrobak (combined) as a strong and suitable material to make carcass cords from.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	October 8, 2022

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749